Citation Nr: 9930620	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  95-32 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a higher initial (compensable) evaluation 
for patellofemoral syndrome of the right knee with arthritis.

2.  Entitlement to a higher initial (compensable) evaluation 
for benign lichenoid dermatitis of the scalp.

3.  Entitlement to a higher initial (compensable) evaluation 
for labyrinthitis with chronic tympanic membrane perforation.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1986 to 
February 1992.  The veteran had an additional five-month 
period of active duty prior to November 1986.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the 
Department of Veterans Affairs (VA), Atlanta, Georgia, 
Regional Office, which granted the veteran service connection 
for the disorders in issue and rated each of these disorders 
as noncompensably disabling.  This appeal ensues from the 
veteran's disagreement with the noncompensable disability 
evaluations assigned by the RO.

During the course of this appeal, the veteran relocated to 
Connecticut and his claims folder has been transferred to the 
jurisdiction of the Hartford, Connecticut, Regional Office 
(RO).  

In May 1999 the veteran appeared at the RO and offered 
testimony at a personal hearing on appeal before the 
undersigned Member of the Board.  A transcript of the 
veteran's hearing testimony on that occasion has been 
associated with the claims file.  Subsequent to the May 1999 
hearing, additional evidence pertaining to the veteran's 
claim has been sent by the veteran directly to the Board.  
This evidence has not been previously considered by the RO; 
however, the veteran during the May 1999 hearing, waived such 
initial consideration.  See 38 C.F.R. § 20.1304(c) (1999).  
Nevertheless, in view of the action taken below referable to 
the veteran's service-connected skin and right knee 
disabilities, initial evaluation of this evidence as it 
pertains to these issues should be undertaken while the case 
is in remand status.  


FINDING OF FACT

Since filing his claim for compensation benefits in November 
1993 the veteran's service-connected labyrinthitis has been 
manifested by complaints of recurrent tinnitus and occasional 
dizziness, but not staggering.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a 10 percent evaluation for 
labyrinthitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.7 and Part 4, Code 6204 (in effect prior 
to June 10, 1999).  

2.  The schedular criteria for an additional, separate, 10 
percent rating for tinnitus have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.7 and Part 4, Code 
6260, with following Note (effective June 10, 1999).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Factual Background

A review of the veteran's service medical records reveals 
that the veteran was noted in August 1987 to have a 
preservice history of a perforation in the right ear tympanic 
membrane and current complaints of right ear tinnitus and 
questionable vertigo.  Recurrent tympanic membrane 
perforation was diagnosed in September 1987 following a light 
blow to the veteran's right ear.  The veteran was temporarily 
removed from a noise environment.  Further complaints of 
constant tinnitus and occasional episodes of vertigo were 
noted in December 1987.  Following a positive labyrinthine 
test on this occasion, a diagnosis of mild labyrinthitis was 
rendered.

On his initial post service VA examination in January 1994 
the veteran reported his history of tympanic membrane 
perforations in his right ear as well as subsequent 
complaints of mild and constant humming in his right ear 
since 1987.  Audiological examination revealed that the 
veteran's hearing was within normal limits bilaterally.  
Emittance testing revealed a normal tympanogram for the left 
ear and a sharply peaked tympanogram for the right ear.  On 
general medical examination the veteran made further 
complaints of humming in the right ear.  

On VA ENT examination in September 1996, the veteran related 
a history of right-sided tinnitus and occasional vertigo 
lasting 2 to 3 seconds.  Physical examination found the 
veteran's tympanic membranes were normal, bilaterally.  
Subjective tinnitus and vertigo not consistent with any 
specific ear pathology was diagnosed.  With respect to the 
veteran's complaints of tinnitus, he reported that it was 
most noticeable at night and had begun in 1989.  He 
furthermore described his tinnitus as a soft low buzz or hum. 

At his personal hearing on appeal in May 1999, the veteran 
testified that he experiences occasional dizziness especially 
when rising from his bed at night.  He also related that he 
has a humming sound in his right ear especially at night when 
it is really quiet.  When asked if his disabilities had 
worsened since his 1996 VA examinations, he replied that his 
knee and skin disabilities had worsened, but did not allege 
worsening of his ear conditions.

Analysis

The veteran's claim for increased evaluation for his 
labyrinthitis is well grounded, meaning it is plausible.  The 
Board also finds that all relevant evidence has been obtained 
with regard to this claim and no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a). 

Disability evaluations are determined by the application of a 
schedule of ratings (rating schedule) which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).  Separate disability codes identify 
the various disabilities.  In evaluating the veteran's claim 
for an increased (compensable) evaluation for his service-
connected labyrinthitis, the Board has taken into 
consideration the most recent medical findings in light of 
the applicable provisions of the rating schedule as well as 
the history of this disorder.  We have additionally noted the 
veteran's complaints that this disorder causes tinnitus, 
dizziness, and problems with sleep and essentially is more 
disabling than currently evaluated by VA.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating was not limited to that reflecting the 
current severity of the disorder.  Rather, at the time of the 
initial rating, separate ratings can be assigned for separate 
periods of time based upon the facts found.  Furthermore, 
when there is a question of which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran has been granted service connection for 
labyrinthitis by the RO's July 1994 rating decision.  This 
disorder has been rated noncompensably disabling under 
Diagnostic Code 6204 of the rating schedule.  Under 
Diagnostic Code 6204, a 30 percent evaluation is assigned 
where the disability is severe with tinnitus, dizziness, and 
occasional staggering.  A 10 percent rating is assigned where 
the disability is moderate; with tinnitus and occasional 
dizziness.  The rating schedule for labyrinthitis does not 
provide for a noncompensable rating.  However, in every 
instance where the schedule does not provide a zero percent 
rating for a diagnostic code, a zero percent evaluation shall 
be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (1999).

In this case, the veteran has consistently complained of 
tinnitus and occasional episodes of vertigo as symptoms of 
his service-connected labyrinthitis.  Testimony elicited from 
the veteran at his May 1999 hearing was consistent with these 
complaints.  As such, the Board finds that a 10 percent 
evaluation is warranted for the disorder with reasonable 
doubt being resolved in the veteran's favor.  The medical 
records both in service and subsequent to service show that 
the veteran has been evaluated for a number of years for 
complaints of tinnitus and occasional vertigo.  Tinnitus and 
vertigo were diagnosed on VA examination in September 1996.  
There are, however, no complaints or findings of gait 
impairment or staggering in the record.  As such, the 
disability picture presented after a thorough review of the 
evidentiary record is consistent with the findings required 
for a 10 percent evaluation but no higher under Diagnostic 
Code 6204.  At no time since service has the veteran's 
labyrinthitis been more severely disabling than reflected by 
the 10 percent rating and, thus, the veteran is not entitled 
to a "staged" rating for his service-connected disability as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999). 


Effect of Change in Rating Schedule

Effective June 10, 1999, the diagnostic codes for rating ear 
diseases were changed.  64 Fed. Reg. 25202-25210 (1999).  
Diagnostic Code 6204 now contemplates "peripheral vestibular 
disorders" and specifies that a 30 percent rating is 
assigned for dizziness and occasional staggering; a 10 
percent rating is assigned for occasional dizziness.  Again, 
staggering has neither been alleged nor shown.  The 10 
percent rating continues, based on occasional dizziness.  The 
Diagnostic Code now requires that there be objective findings 
supporting the diagnosis of vestibular disequilibrium before 
a compensable evaluation can be assigned.  Such objective 
findings do not appear in the record.  However, this 
requirement does not appear in the criteria in effect prior 
to June 10, 1999.  The 10 percent rating is therefore 
assignable under the old criteria, and may not be reduced 
based on the change in the criteria unless improvement is 
shown under the old criteria.  38 C.F.R. § 3.951(a) (1999).  
Improvement is not shown, so the 10 percent rating continues.

Another important change is that Diagnostic Code 6204 no 
longer requires tinnitus for the 10 percent rating.  In 
addition, Diagnostic Code 6260 now provides a 10 percent 
rating for "tinnitus, recurrent" without the previous 
requirement of "persistent as a symptom of head injury, 
concussion or acoustic trauma."  The veteran has diagnosed 
tinnitus which is recurrent and part of his service-connected 
right ear disability.  A 10 percent rating is warranted, 
effective the date of the change in law, June 10, 1999.  
Whether the veteran's tinnitus would have warranted a 
compensable rating prior to the change in law, that is, 
whether it is a symptom of acoustic trauma, etc., is moot.  
Having been the basis of a 10 percent rating for the 
labyrinthitis (based on occasional dizziness and tinnitus), 
the tinnitus could not simultaneously be the basis of a 
rating under a different Diagnostic Code.  38 C.F.R. § 4.14.  
However, as of June 10, 1999, the tinnitus is no longer a 
basis for the rating under Diagnostic Code 6204.  
Accordingly, a separate 10 percent rating for tinnitus is 
granted, effective June 10, 1999.


ORDER

A 10 percent rating for labyrinthitis is granted, subject to 
governing criteria pertaining to the payment of monetary 
benefits. 

A 10 percent rating for tinnitus is granted effective June 
10, 1999, subject to regulations applicable to the payment of 
monetary benefits.


REMAND

The veteran's claims for increased evaluations for his 
service-connected right knee and skin disabilities are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  As these claims are well grounded, VA has a duty to 
assist the veteran in the development of his claims.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In the context 
of an increased rating claim, VA's duty to assist includes 
providing the veteran with a complete examination of his 
service-connected disability.  Wilson v. Derwinski,  2 Vet. 
App. 16 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) addressed VA's duty to assist in an increased rating 
claim in the case of Snuffer v. Gober, 10 Vet. App. 400 
(1997).  In Snuffer, a veteran claimed an increased rating 
for a disability and was examined for such disability by VA.  
Subsequently, while the claim was pending, the veteran 
asserted that the disability had worsened.  In denying her 
claim the Board relied on the VA examination of record.  The 
Court vacated the Board decision and remanded the claim for a 
new examination, finding that where a veteran complains of 
increased severity in a disability two years after the last 
examination, VA 's duty to assist requires a new examination 
to determine the current severity of the disability.

In the present case, the veteran testified in his May 1999 
travel board hearing that his service-connected right knee 
and skin disabilities were worse now than they were when last 
examined by VA in 1996.  Under these circumstances, a new 
examination is indicated.

The Board also notes that the veteran testified that he 
experiences right knee pain which is exacerbated by physical 
activity as well as right knee instability especially with 
lateral movements.  He also said he had problems with coming 
down stairs.  The Board observes that on VA examination in 
September 1996 the veteran complained of pain and tingling 
around the right knee patella as well as stiffness with 
prolonged sitting.  On VA examination in October 1996, the 
veteran reported that the right knee occasionally gave way 
and that he had trouble with navigating stairs.  While the 
examiners noted that the veteran had full range of motion of 
the right knee without pain, the examiner did not further 
document or describe functional disability, if any, due to 
pain and weakness, excess fatigability, incoordination, 
and/or reduced or excessive excursion.  In DeLuca v. Brown, 
8 Vet. App. 202 (1995), it was indicated that it was 
essential that rating examinations adequately portray the 
functional loss resulting from service-connected disability.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  In the event the veteran has received 
recent VA and/or private evaluation 
and/or treatment for his service-
connected right knee and skin 
disabilities, up-to-date records of such 
evaluation and treatment should be 
secured. 



2.  The veteran should be scheduled for a 
VA examination to evaluate his service-
connected right knee.  The claims folder 
and a copy of this REMAND must be made 
available to, and review by, the examiner 
in conjunction with the examination.  Any 
indicated tests or studies should be 
completed.  The examiner's report should 
fully set forth all current complaints 
and pertinent clinical findings and 
should describe in detail the presence or 
absence and the extent of any functional 
loss due to the veteran's service-
connected right knee disability.  
Consideration should be given to any loss 
due to reduced or excessive excursion, to 
decreased strength, speed, or endurance, 
or due to absence of necessary 
structures, deformity, adhesion or 
defective innervation.  In particular, 
the examiner should comment on any 
functional loss due to weakened movement, 
excess fatigability, incoordination, or 
pain on use, and should state whether any 
pain claimed by the appellant is 
supported by adequate pathology, e.g., 
muscle spasm, as evidenced by his visible 
behavior, e.g., facial expression or 
wincing on pressure or manipulation.  The 
examiner should express an opinion as to 
whether pain or other manifestations 
occurring during flareups with repeated 
use could significantly limit functional 
ability of the affected part.  All 
opinions expressed should be supported by 
reference to the pertinent evidence.





3.  The veteran should also be scheduled 
for a VA examination to determine the 
severity of his service-connected 
dermatitis.  The examiner should 
specifically identify the anatomical area 
involved and indicate whether there is 
any exfoliation, exudation, itching, 
extensive lesions, or marked 
disfigurement.  The examiner should state 
whether an exposed surface or extensive 
area is involved.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  

4.  After undertaking any other necessary 
development, the RO should review the 
veteran's claims.  If they remain denied, 
he should be furnished an appropriate 
supplemental statement of the case and 
given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.  

No action is required of the veteran until he is notified.  
The purpose of this REMAND is to obtain clarifying 
information and to meet due process considerations.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. E. DAY
	Member, Board of Veterans' Appeals

 


